10/05/2021


                                            DA 20-0560
                                                                                           Case Number: DA 20-0560

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                           2021 MT 258N



TERRY SULLIVAN,

               Petitioner and Appellant,

         v.

STATE OF MONTANA,

               Respondent and Appellee.


APPEAL FROM:           District Court of the Fourth Judicial District,
                       In and For the County of Missoula, Cause No. DV-20-1304
                       Honorable John W. Larson, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       Terry Sullivan, Self-Represented, Missoula, Montana

                For Appellee:

                       Austin Knudsen, Montana Attorney General, Tammy K Plubell, Appellate
                       Services Bureau Chief, Bree Gee, Assistant Attorney General, Helena,
                       Montana

                       Jim Nugent, Missoula City Attorney, Angie Robertson-Bakken, Senior
                       Deputy City Attorney, Missoula, Montana


                                                    Submitted on Briefs: August 11, 2021

                                                               Decided: October 5, 2021


Filed:

                                 c ir-641.—if
                       __________________________________________
                                         Clerk
Justice Beth Baker delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2     Terry Sullivan appeals a Fourth Judicial District Court order denying his motion for

substitution of judge on Sullivan’s petition for postconviction relief from his misdemeanor

conviction in Missoula Municipal Court. We reverse.

¶3     Sullivan was convicted of disorderly conduct in the Missoula Municipal Court. He

filed two unsuccessful appeals in the Fourth Judicial District Court. See City of Missoula

v. Sullivan, No. DA 18-0451, Order (Mont. Apr. 23, 2019). Judge Larson presided over

both appeals. In October 2020, after exhausting all appeals, Sullivan filed a petition for

postconviction relief (PCR) in the Fourth Judicial District Court, pursuant to

§ 46-2-101(2), MCA.      The PCR case was assigned to Judge Larson, and Sullivan

immediately moved to substitute him under § 3-1-804, MCA. Judge Larson denied

Sullivan’s motion in an October 27, 2020 order, stating:

       This case arises under Section 46-21-101(2), MCA. A post-conviction relief
       proceeding is a separate civil action subject to special provisions of
       Section 46-21-101, MCA.            Accordingly, no right exists under
       Section 3-1-804, MCA, to substitute a district judge in such a proceeding.

(Citations omitted.)



                                            2
¶4     “A district court’s determination whether to substitute a judge is a question of law

that we review for correctness.” City of Missoula v. Mountain Water Co., 2021 MT 122,

¶ 8, 404 Mont. 186, 487 P.3d 15 (citation and quotation omitted).

¶5     Sullivan argues that he is entitled to substitute Judge Larson because he filed his

PCR petition pursuant to § 46-21-101(2), MCA. He contends that subsection two of the

statute, unlike subsection one, does not limit the statutory right to substitute a judge. The

State responds that, under this Court’s precedent, there is no statutory right to substitute a

judge in a PCR proceeding, especially when the judge presided over appeals in the

underlying criminal case, and thus the District Court’s denial of Sullivan’s motion was

correct.

¶6     Our role when interpreting a statute “is to implement the objectives the legislature

sought to achieve.” Holms v. Bretz, 2021 MT 200, ¶ 8, 405 Mont. 186, 492 P.3d 1210

(quoting Bullock v. Fox, 2019 MT 50, ¶ 52, 395 Mont. 35, 435 P.3d 1187). If the

“plain language” of a statute “is clear and unambiguous,” our interpretation ends there.

Holms, ¶ 9 (quoting Mont. Sports Shooting Ass’n v. State, 2008 MT 190, ¶ 11, 344 Mont. 1,

185 P.3d 1003). See also § 1-2-101, MCA (“the office of the judge is simply to ascertain

and declare what is in terms or in substance contained therein, not to insert what has been

omitted or to omit what has been inserted”). Although § 3-1-804, MCA, is a codified rule

adopted by the Montana Supreme Court, “we employ the same tools of statutory

interpretation.” Holms, ¶ 8 (citations omitted).




                                              3
¶7       Section 3-1-804, MCA (the Substitution Rule), governs the substitution of

district court judges. Under the Substitution Rule, “[e]ach adverse party is entitled to one

substitution of a district judge,” provided that the motion for substitution is timely filed. In

PCR proceedings brought under § 46-21-101(1), MCA, however, the right to substitute a

district court judge is superseded by the language of the statute, which requires a petition

seeking PCR from a district court conviction to be filed in “the court that imposed the

sentence.” Patrick v. State, 2011 MT 169, ¶ 16, 361 Mont. 204, 257 P.3d 365 (quoting

§ 46-21-101(1), MCA). When a convicted person files a postconviction proceeding under

§ 46-21-101(1), MCA, the person has no statutory right to substitute a judge, and the

Substitution Rule does not apply. Patrick, ¶ 16.

¶8       Section 46-21-101(2), MCA, which governs PCR from a sentence “imposed by a

justice’s, municipal, or city court,” does not contain a similar provision; it instead requires

only that the petition “be filed with the district court in the county where the lower court is

located.” The statute does not specify that a particular judge must preside over the

PCR proceeding filed in a multi-judge judicial district. There is no requirement that the

petition be filed with the district judge who heard the defendant’s appeal from the lower

court.

¶9       We agree with Sullivan that the language of § 46-21-101(2), MCA, is clear and

unambiguous. Although § 46-21-101(1), MCA, provides that a PCR petition from a

district court must be filed with the district court judge that oversaw the conviction,

§ 46-21-101(2), MCA, does not contain a similar requirement. Subsection two, unlike its

                                               4
counterpart subsection one, contains no language that would limit the substitution of a

judge in a PCR proceeding. The State’s and the District Court’s proffered construction

would require the Court to “insert what has been omitted,” § 1-2-101, MCA—specifically,

an unstated requirement that a PCR petition from a municipal court conviction must be

filed before the same district judge who heard the appeal. We will not read such a

requirement into the statute where one does not exist. Sullivan complied with the statute

when he filed his petition in Missoula County District Court. At that point, substitution of

the presiding judge was governed by the Substitution Rule, which does not cabin the

substitution of a judge in postconviction cases challenging a misdemeanor conviction.

¶10    The State argues that the policy reasons set forth in Coleman v. State,

194 Mont. 428, 434-35, 633 P.2d 624, 628 (1981), support this Court limiting the right to

substitute a judge under § 46-21-101(2), MCA. Although a statement of policy is “often a

relevant aid in the construction of [a] vague or ambiguous statutory provision[],” policy

does not overcome “a clear and unambiguous statutory provision or scheme.”

Clark Fork Coal. v. Mont. Dep’t of Nat. Res. & Conservation, 2021 MT 44, ¶ 43, 403 Mont.

225, 481 P.3d 198. See also Rairdan v. State, 2021 MT 247, ¶ 13, ___ Mont. ___, ___

P.3d ___. The State’s policy arguments could be advanced in considering revisions to the

Substitution Rule. As it stands, however, neither that rule nor the postconviction statutes

precluded Sullivan’s substitution request.

¶11    We have determined to decide this case pursuant to Section I, Paragraph 3(c) of our

Internal Operating Rules, which provides for memorandum opinions. Under the plain

                                             5
language of § 46-21-101(2), MCA, Sullivan is not barred from seeking a substitution of

judge under § 3-1-804(1), MCA. We find it unnecessary to consider Sullivan’s additional

arguments. The District Court’s October 27, 2020 order denying substitution is reversed,

and the case is remanded for further proceedings.


                                                /S/ BETH BAKER


We Concur:

/S/ MIKE McGRATH
/S/ LAURIE McKINNON
/S/ INGRID GUSTAFSON
/S/ JIM RICE




                                            6